FILED
                            NOT FOR PUBLICATION                               NOV 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50405

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01004-MMM

  v.
                                                  MEMORANDUM *
KEVIN KALLER WRIGHT,
a.k.a. Kevin Wright, a.k.a. Yahl,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Kevin Kaller Wright appeals from the 84-month sentence imposed following

his guilty-plea conviction for conspiracy to advertise, transport, receive, distribute,

solicit, and possess child pornography, in violation of 18 U.S.C. §§ 2251(d)(1)(A),



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(e); and 2252A(a), (b)(1)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Wright contends that the district court committed legal error in considering

his request for a role adjustment pursuant to U.S.S.G. § 3B1.2(a). The record

reflects that the court properly considered Wright’s conduct as compared to the

other participants in the conspiracy in assessing whether to grant the adjustment.

See United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir. 2006). Contrary to

Wright’s contention, the district court did not state that it was precluded from

granting the adjustment because it had already granted him a reduction under the

Guidelines for not distributing child pornography, nor did it otherwise legally err.

Furthermore, because Wright failed to meet his burden of proving that he was

substantially less culpable than his co-conspirators, the court did not clearly err in

denying the adjustment. See id. at 1282-83.

      Wright next contends that the district court made factual findings that were

unsupported by the record. Contrary to Wright’s contention, the district court did

not find that he solicited others to join the Quest4More message board.

Furthermore, the court’s finding that Wright encouraged members to post child

pornography was not clearly erroneous. See United States v. Holt, 510 F.3d 1007,

1010 (9th Cir. 2007).

      AFFIRMED.


                                           2                                       11-50405